Case 3:19-cv-01537-BEN-JLB Document 49 Filed 10/05/20 PageID.4633 Page 1 of 1



  1
  2
  3
  4                      THE UNITED STATES DISTRICT COURT
  5                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  6
  7   JAMES MILLER, et al.,                     19-cv-1537-BEN-JLB
  8                     Plaintiffs, ORDER GRANTING
                                    DEFENDANTS’ EX PARTE
  9           v.                    APPLICATION TO APPEAR BY
                                    VIDEO AT THE OCTOBER 19, 2020
10    CALIFORNIA ATTORNEY           EVIDENTIARY HEARING
      GENERAL XAVIER BECERRA, et
11    al.,                          Date:     October 19, 2020
                                    Time:     9:30 a.m.
12                     Defendants. Courtroom: 5A
                                    Judge:    Hon. Roger T. Benitez
13
14
           On October 2, 2020, Defendants Xavier Becerra, in his official capacity as
15
      Attorney General of the State of California, and Brent E. Orick, in his official
16
      capacity as Interim Director of the Department of Justice Bureau of Firearms
17
      (together, “Defendants”), filed an Ex Parte Application to Appear by Video at the
18
      October 19, 2020 Evidentiary Hearing. Plaintiffs do not oppose this request.
19
           For good cause shown, Defendants’ application is GRANTED. The following
20
      individuals are permitted to appear by video at the evidentiary hearing, set for
21
      October 19, 2020 at 9:30 a.m.: Deputy Attorney General John D. Echeverria; Lucy
22
      P. Allen; Dr. Christopher B. Colwell; Dr. John J. Donohue; Dr. Louis Klarevas; and
23
      Blake Graham.
24
          IT IS SO ORDERED.
25    Dated: October 5, 2020
26
27
28
